Appellant Eric D. Bell appeals from his conviction and sentence in the Montgomery County Common Pleas court for aggravated murder, three counts of aggravated robbery, and two firearm specifications.
Pursuant to Anders v. California (1967), 386 U.S. 738, Bell's counsel certifies that he has reviewed the record and discovered no potentially meritorious issues to argue on appeal.  This court informed Bell of his counsel's representation and afforded him an opportunity to file a pro se brief assigning any errors. Bell has not responded.
In his Anders brief, Bell's counsel contends that his client's only complaint is that he was indicted for aggravated murder after being bound over from juvenile court, where Bell faced a manslaughter charge. As Bell's counsel recognizes, however, the Ohio Supreme Court addressed this issue in State v.Adams (1982), 69 Ohio St.2d 120, finding no error when a grand jury returns an indictment on charges not originally brought in juvenile court. Id. at 125, quoting State v. Klingenberger (1925),113 Ohio St. 418, 425. The Adams court reasoned that a grand jury "is empowered to return any indictment proper under the facts submitted to it" when a felony charge is transferred from the juvenile court to the common pleas court. Id. Consequently, we find no error stemming from Bell's grand jury indictment.
This court also has reviewed the record independently in search of potentially meritorious issues for appellate review, and we agree with Bell's counsel's determination that no such issues exist. Having found no prejudicial error in the proceedings below, we affirm the judgment of the Montgomery County Common Pleas Court.
Judgment Affirmed.
FAIN, J. and GRADY, J., concur.
Copies mailed to:
Carley J. Ingram
Gary W. Crim
Hon. David G. Sunderland